DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Claim Status…………………………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 3
Conclusion…………………………………………………………………………………...... 5

	

Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to after final  filed 5/31/2022.Claims 1,7,13-14,16-21,24-27,30-32 are pending. In response to Amendment, the previous rejection of claims 1,7,12-14,16-21,24-27,30-32  under 35 U.S.C. 103 as being unpatentable over Ross et al (US 10,496,091)  in view of Gordon et al (US 2017/0106876) and further in view of Saigusa et al. (US 2017/0369055) are withdrawn.

				
				Allowable Subject Matter 
Claims 1,7,13-14,16-21,24-27,30-32 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Ross et al. teaches computer-implemented method for moving object predictive locating, reporting, and alerting, the computer-implemented method comprising: 
a primary observer  manually entering data into an application on a mobile cellular device ( (client computing device 420 may be a mobile phone and user may input information, column 11 lines 30-45)corresponding to subject vehicle (column 4 lines 16-32) 
said data including an entered direction of travel for said impaired driver subject vehicle into said application on said mobile cellular device  ( receive data of the vehicle identifying  an object corresponding to a road user the information also identifying characteristics of the road user as well as contextual information about an environment in which the vehicle is currently driving, column 2 lines 14-26)
receiving a primary observer Global Positioning Satellite (GPS) data from a location of said primary observer from said mobile cellular device ( the position system 170 may include a GPS receiver to determine the device's latitude, longitude and/or altitude position. Other location systems such as laser-based localization systems, inertial-aided GPS, or camera-based localization may also be used to identify the location of the vehicle. The location of the vehicle may include an absolute geographical location, such as latitude, longitude, and altitude as well as relative location information, such as location relative to other cars immediately around it which can often be determined with less noise that absolute geographical location, column 7 lines 31-56); merging the entered subject vehicle said data and the received primary observer Global Positioning Satellite (GPS) data into a set of merged data ( based on the set of merged data ( combination of multiple data ; column 9 lines 13-26), 
determining; a predicted location or range of locations for the subject vehicle, a potential path of travel for the driver subject vehicle ( Data 134 may store various behavior-time models for predicting an objects future behavior for a predetermined period of time. For instance, data from the perception system 172 may be used to both make a prediction about what an object will do in the future. This is typically done by reasoning over what another road user will do over some time horizon; Data 134 may store various behavior-time models for predicting an objects future behavior for a per-determined period of time. In one example, the behavior-time models may be configured to use data for an object received from the perception system 172, and in particular another road user, including the road user's characteristics as well as additional contextual information discussed in further detail below, column 8 line 32-67); at least one driver located at a driver Global Positioning Satellite (GPS) location( column 9 lines 41-65).
Gordon teaches detecting that an SDV is being operated in manual mode by a human driver;  determining that the human driver is unqualified to operate the SDV in manual mode;  and in response to determining that the human driver is unqualified to operate the SDV in manual mode, transferring control of the SDV to an SDV on-board computer to place the SDV in autonomous mode (abstract).Gordon teaches a hybrid environment for "collaborative" driving allows smoother adoption of SDV by general public.  That is, SDVs communicate with one another, sharing road conditions, etc. that allow individual SDVs to decide whether to be in manual mode or autonomous mode ( paragraph [0030][0062],[0078]); note that Gordon teaches also within SDV 202 is a telecommunication device 325 (e.g., a smart phone, a cell phone, a laptop computer, etc.), which may be connected (e.g., via a near field communication--NFC connection) to the SDV on-board computer 301, paragraph [0069-0070]). 
Saigusa et al teaches detecting data, from a vehicular communications network, from a merging vehicle intending to merge into the path of the host vehicle; detecting data, from the vehicular communications network, of preceding traffic in the path of the host 
vehicle; determining a speed and location of the merging vehicle from the data transmitted over the vehicle communications network; determining a speed and location of preceding traffic on the path of the host vehicle from the data transmitted over the vehicular communications network; and predicting whether the speed of the preceding traffic or the speed of the merging vehicle will slow down during the merge (abstract). Saigusa teaches the method 700 may further include block 708 to analyze vehicular data by computer system 404 that includes, but is not limited to, the speed, acceleration, location, heading, etc., of remote vehicle 110 and traffic 130.  The merge assist calculator 420 can analyze the remote vehicle's 110 speed and geographic location data and compare to the speed and geographic location data of vehicles in traffic 130 (paragraph[0095]).Additionally, Saigus teaches the data component 412 of the ACC computer system 404 can store tailgater data including speed, detection, predetermined threshold distance and speed data, brake light profiles, and other additional data.  The data 412 can include calculations for various preset and/or adaptive distance and speed thresholds.  In an embodiment, a tailgater may be detected by one or more threshold distances WDn (warning distance).  In an example, the one or more warning distances could be multipliers of a vehicle length.  In another example, the one or more warning distances may depend on a distance required to brake at a certain speed as determined by government, commercial, and/or empirical data.  The threshold warning distances WDn may be selectively determined based upon one or more factors that can affect braking distance and driver reaction time for braking paragraph[0120]). None teaches:
comparing said driver Global Positioning Satellite (GPS) location with said potential path of travel for said moving impaired driver subject vehicle with a driver threshold for notification for interaction with said moving impaired driver subject vehicle, said threshold for notification for interaction is a distance between said observer Global Positioning Satellite location with a calculated path of travel and speed ofAmendment dated 05/31/2022Reply to Office action Dated Mar. 7, 2022 said moving impaired driver subject vehicle and a time between observing said moving impaired driver subject vehicle and a timeframe for level of notification that is set by said drive, and a server sending an a push notification alert to said driver based upon said driver threshold for notification when said driver is within said timeframe for level of notification along with a report time that indicates how long ago said moving impaired driver subject vehicle was reported.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, mr. Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664

/NANCY BITAR/Primary Examiner, Art Unit 2664